Exhibit 10.17.1
24 February 2010
CS EUROPE FINANCE LIMITED and CS UK FINANCE LIMITED
as the Borrowers
EACH OF THE INSTITUTIONAL LENDERS
PARTY HERETO AS LENDERS,
as the Lenders
EACH OF THE LENDER AGENTS
PARTY HERETO AS LENDER AGENTS,
as the Lender Agents
EACH OF THE SWINGLINE LENDER AGENTS
PARTY HERETO AS SWINGLINE LENDER AGENTS
as the Swingline Lender Agents
EACH OF THE INSTITUTIONAL LENDERS
PARTY HERETO AS SWINGLINE LENDERS,
as the Swingline Lenders
CAPITALSOURCE FINANCE LLC
as Servicer
CAPITALSOURCE EUROPE LIMITED
as Subservicer and Parent
CAPITALSOURCE (UK) LIMITED
as Parent
WACHOVIA BANK, N.A.
as the Administrative Agent and the Security Trustee
and
WACHOVIA SECURITIES INTERNATIONAL LTD.,
as Lead Arranger and Sole Bookrunner
 
 
DEED OF AMENDMENT RELATING TO THE
SERVICING AGREEMENT

 

 



--------------------------------------------------------------------------------



 



THIS DEED OF AMENDMENT (this “Deed”) is dated 24 February 2010 and made among:

(1)   CS EUROPE FINANCE LIMITED (“CSEF”), a wholly-owned subsidiary of
CapitalSource Europe Limited. incorporated in England and Wales under registered
number 6340019 and CS UK FINANCE LIMITED (“CSUF”), a wholly-owned subsidiary of
CapitalSource UK Limited incorporated in England and Wales under registered
number 6340034, each as a borrower and guarantor (each, a “Borrower” and
together the “Borrowers”);   (2)   EACH OF THE INSTITUTIONAL LENDERS party
hereto and as defined in the Facility Agreement referenced below as an
institutional lender, (each a “Lender”, together the “Lenders”);   (3)   EACH OF
THE LENDER AGENTS party hereto and as defined in the Facility Agreement
referenced below as a lender agent (each a “Lender Agent” and together the
“Lender Agents”);   (4)   EACH OF THE INSTITUTION LENDERS party hereto and as
defined in the Facility Agreement referenced below as a swingline lender, (each,
a “Swingline Lender” and together the “Swingline Lenders”);   (5)   EACH OF THE
SWINGLINE LENDER AGENTS party hereto and as defined in the Facility Agreement
referenced below as a swingline lender agent, (each a “Swingline Lender Agent”
and together the “Swingline Lender Agents”);   (6)   CAPITALSOURCE FINANCE LLC,
as the servicer (the “Servicer”);   (7)   CAPITALSOURCE EUROPE LIMITED (“CSEL”),
a company incorporated in England and Wales, as a Subservicer (together with its
successors and assigns in such capacity, a “Subservicer”) as the parent company
of CS Europe Finance Limited, in such capacity, a “Parent”) and as the Original
Subordinated Creditor;   (8)   CAPITALSOURCE (UK) LIMITED, a company
incorporated in England and Wales, as parent company of CS UK Finance Limited
(in such capacity, a “Parent”);   (9)   WACHOVIA BANK, N.A., as the
administrative agent, (the “Administrative Agent”) and as the security trustee
to the Secured Parties (together with its successors and assigns in such
capacity, the “Security Trustee”); and   (10)   WACHOVIA SECURITIES INTERNATION
LTD., as lead arranger (the “Lead Arranger”) and sole bookrunner (the “Sole
Bookrunner”).

WHEREAS,

  (A)   Pursuant to the terms of a multicurrency facility agreement dated 3
October 2007, as amended on 24 September 2008, 10 February 2009 and 29 May 2009,
the Lenders have agreed to provide a €250,000,000 credit facility to the
Borrowers (the “Facility Agreement”).

- 2 -



--------------------------------------------------------------------------------



 



  (B)   Pursuant to the terms of a servicing agreement dated 3 October 2007 as
amended on 24 September 2008 and 29 May 2009 (the “Servicing Agreement”), the
Borrowers have appointed CapitalSource Finance LLC as Servicer to service the
Loans and to enforce the Borrowers’ rights and interests in and under each Loan.
    (C)   The parties hereto agree to amend the Servicing Agreement on the terms
and subject to the conditions set forth herein.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Deed:    
  “Deemed Effective Date” means 31 December 2009.       “Effective Date” means
24 February 2010.   1.2   Defined terms       Terms defined in the Facility
Agreement and the Servicing Agreement shall have the same meaning in this Deed.
  1.3   Incorporation of Clauses 1.2 to 1.3 (inclusive) of the Facility
Agreement.       Clauses 1.2 to 1.3 (inclusive) of the Facility Agreement shall
be incorporated by reference into this Deed and shall apply as if expressly set
out herein.   1.4   Conduit Lender       It is noted that as at this date, there
is no Conduit Lender which is party to the Amended Servicing Agreement. Given
that the Amended Servicing Agreement is being amended by all the current parties
thereto, the amendments shall be binding on any future party which adheres to
this document in the future (including any future Conduit Lender).   1.5  
Effective Date and Deemed Effective Date       This Deed shall come into effect
on the Effective Date but the parties acknowledge and agree that the amendment
to the Servicing Agreement shall be deemed to have taken effect as of the Deemed
Effective Date.   2.   AMENDMENTS   2.1   Amendment to the Servicing Agreement:
      The parties to this Deed acknowledge and agree that the Servicing
Agreement shall be deemed to have been amended as follows as from the Deemed
Effective Date:

  (a)   the definition of “Consolidated Tangible Net Worth” shall be deleted in
its entirety and replaced by the following:

- 3 -



--------------------------------------------------------------------------------



 



      ““Consolidated Tangible Net Worth” means, as of any date of determination,
with respect to CapitalSource Inc., (A) to the extent the Credit Agreement is in
effect, the definition of “Consolidated Tangible Net Worth” as set forth in such
Credit Agreement, and (B) in all other cases, the assets less the liabilities of
CapitalSource Inc. and its Consolidated Subsidiaries, the CapitalSource Bank
Entities and each Healthcare REIT Consolidated Subsidiary, less intangible
assets (including goodwill), less loans or advances to stockholders, directors,
officers or employees, all determined in accordance with GAAP.”     (b)   the
definition of “Minimum Consolidated Tangible Net Worth” shall be deleted in its
entirety and replaced by the following:         ““Minimum Consolidated Tangible
Net Worth” means (i) $1,725,000,000, plus (ii) 70% of the cumulative Net
Proceeds of Capital Stock/Conversion of Debt received at any time after 24
February 2010.”

2.2   Clause 1.2.1(j) of the Facility Agreement shall be incorporated by
reference into this Deed such that any references to the Servicing Agreement
therein shall include the amendments made thereto in this Deed.   3.  
REPRESENTATIONS   3.1   The representations and warranties set out in Clause
16.1 (Representations and Warranties) in the Facility Agreement as amended on
this date are deemed to be repeated by the Borrower on the Effective Date.   3.2
  The representations and warranties set out in Clause 9 (Representations,
Warranties and Undertakings of the Servicer and Parents) in the Servicing
Agreement as amended on this date are deemed to be repeated by the Servicer and
by each Parent on the Effective Date.   4.   CONTINUITY AND FURTHER ASSURANCE  
4.1   Continuing obligations       The provisions of the Servicing Agreement
shall, save as amended by this Deed, continue in full force and effect.   4.2  
Further assurance       Each Borrower shall, at the request of the
Administrative Agent and at its own expense, do all such acts and things
necessary or desirable to give effect to the amendments effected or to be
effected pursuant to this Deed.   5.   FEES, COSTS AND EXPENSES       The
Borrowers shall promptly on demand pay the Administrative Agent the amount of
all costs and expenses (including legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing and execution of this
Deed and any other documents referred to in this Deed.

- 4 -



--------------------------------------------------------------------------------



 



6. MISCELLANEOUS   6.1   Incorporation of terms       The provisions of Clause
29 (Notices), Clause 32 (Partial Invalidity), Clause 33 (Remedies and waivers),
Clause 37 (Enforcement), and Clause 38 (Service of Process) of the Facility
Agreement shall be incorporated into this Deed amended as if set out in full in
this Deed.   6.2   Counterparts       This Deed may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Deed.   7. GOVERNING LAW       This
Deed is governed by English law.   8. COUNTERPARTS       This Deed may be
executed in any number of counterparts, and this has the same effect as if the
signatures on the counterparts were on a single copy of the Deed.

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS whereof this Deed has been executed and delivered on the date shown
at the top of this document.

               
The Borrowers
           
 
           
EXECUTED AND DELIVERED as a DEED
    )      
For and on behalf of CS EUROPE FINANCE
    )      
LIMITED by its duly appointed
    )        
Attorney
             
By: 
/s/ Giles Coates          
Name: Giles Coates
           
 
           
Title: Authorized Signatory
           
In the presence of:
           
 
           
Signature of Witness: /s/ Rosanne Willging
           
 
           
Name of Witness: Rosanne Willging


4445 Willard Avenue, 12th F1
Chevy Chase, MARYLAND 20815
           
 
           
EXECUTED AND DELIVERED as a DEED
    )      
For and on behalf of CS UK FINANCE LIMITED
    )      
by it’s duly appointed Attorney
    )      
 
           
By: 
/s/ Giles Coates          
Name: Giles Coates
           
 
           
Title: Authorized Signatory
           
In the presence of:
           
 
           
Signature of Witnes: /s/ Rosanne Willging
           
 
           
Name of Witness: Rosanne Willging


4445 Willard Avenue, 12th F1
Chevy Chase, MARYLAND 20815
           

- 6 -



--------------------------------------------------------------------------------



 



                  The Administrative Agent and the Security Trustee    
 
                Executed and delivered as a Deed by:     )      
 
        )      
/s/ Raj Shah
    )             )      
Name:
  Raj Shah, Managing Director     )      
 
 
 
   
      Director/Authorised Signatory for and on behalf of     )       WACHOVIA
BANK, N.A. in the presence of:     )      
 
        )      
 
        )      
 
                Signature of Witness: /s/ Matt Jensen            
 
                Name of Witness: Matt Jensen


301 S. College Street
Charlotte, NC 28288
           
 
                The Institutional Lender               Executed and delivered as
a Deed by:     )      
/s/ Raj Shah
    )             )      
Name: Raj Shah, Managing Director
    )      
 
 
 
            Director/Authorised Signatory for and on behalf of     )      
WACHOVIA BANK, N.A. in the presence of:     )      
 
        )      
 
        )      
 
        )      
 
                Signature of Witness: /s/ Matt Jensen            
 
                Name of Witness: Matt Jensen


301 S. College Street
Charlotte, NC 28288
           
 
                The Swingline Lender            
 
                Executed and delivered as a Deed by:     )      
/s/ Raj Shah
    )             )      
Name: Raj Shah, Managing Director
    )      
 
 
 
            Director/Authorised Signatory for and on behalf of     )      
WACHOVIA BANK, N.A., LONDON     )       BRANCH in the presence of:     )      
BRANCH in the presence of:     )      
 
                Signature of Witness: /s/ Matt Jensen            
 
                Name of Witness: Matt Jensen


301 S. College Street
Charlotte, NC 28288
           

- 7 -



--------------------------------------------------------------------------------



 



                  Lender Agent            
 
                Executed and delivered as a Deed by:     )      
 
        )      
/s/ Raj Shah
    )             )      
Name:
  Raj Shah, Managing Director     )      
 
 
 
            Director/Authorised Signatory for and on behalf of     )      
WACHOVIA BANK, N.A. in the presence of:     )      
 
        )      
 
        )      
 
                Signature of Witness: /s/ Matt Jensen            
 
                Name of Witness: Matt Jensen


301 S. College Street
Charlotte, NC 28288
           
 
                Swingline Lender Agent     )       Executed and delivered as a
Deed by:     )      
/s/ Raj Shah
    )             )      
Name:
  Raj Shah, Managing Director     )      
 
 
 
            Director/Authorised Signatory for and on behalf of     )      
WACHOVIA BANK, N.A. in the presence of:     )      
 
        )      
 
        )      
 
                Signature of Witness: /s/ Matt Jensen            
 
                Name of Witness: Matt Jensen


301 S. College Street
Charlotte, NC 28288
           
 
                Lead Arranger and Sole Bookrunner            
 
                Executed and delivered as a Deed by:     )      
/s/ Walter Dolhare
    )             )      
Name:
  Walter Dolhare     )      
 
 
 
    )       Director/Authorised Signatory for and on behalf of     )      
WACHOVIA SECURITIES     )       INTERNATIONAL LTD in the presence of:     )    
 
 
                Signature of Witness: /s/ Matt Jensen            
 
                Name of Witness: Matt Jensen


301 S. College Street
Charlotte, NC 28288
           

- 8 -



--------------------------------------------------------------------------------



 



               
The Parent and Subservicer
           
 
           
EXECUTED AND DELIVERED as a DEED
    )      
For and on behalf of CAPITALSOURCE
    )      
EUROPE LIMITED by its duly appointed Attorney
    )      
 
           
By: 
/s/ Giles Coates          
Name: Giles Coates
           
 
           
Title: Authorized Signatory
           
In the presence of:
           
 
           
Signature of Witness: /s/ Rosanne Willging
           
 
           
Name of Witness: Rosanne Willging


4445 Willard Avenue,
12th Floor
Chevy Chase, Maryland 20815
         
 
           
The Servicer
           
 
           
EXECUTED AND DELIVERED as a DEED
    )      
For and on behalf of CAPITALSOURCE
    )      
FINANCE LLC by its duly appointed Attorney
    )      
 
           
By: 
/s/ Giles Coates          
Name: Giles Coates
           
 
           
Title: Authorized Signatory
           
In the presence of:
           
 
           
Signature of Witness: /s/ Rosanne Willging
           
 
           
Name of Witness: Rosanne Willging


4445 Willard Avenue,
12th Floor
Chevy Chase, Maryland 20815
           
 
           
The Parent
           
 
           
EXECUTED AND DELIVERED as a DEED
    )      
For and on behalf of CAPITALSOURCE (UK)
    )      
LIMITED by its duly appointed Attorney
    )      
 
           
By: 
/s/ Giles Coates          
Name: Giles Coates
           
 
           
Title: Authorized Signatory
           
In the presence of:
           
 
           
Signature of Witness: /s/ Rosanne Willging
           
 
           
Name of Witness: Rosanne Willging


4445 Willard Avenue,
12th Floor
Chevy Chase, Maryland 20815
         

- 9 -